Citation Nr: 1018448	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  04-03 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.

2.	Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.

3.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from May 1974 to April 
1979.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and April 2006 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina. 

Through the July 2003 rating decision, the RO, in part, 
assigned a 10 percent evaluation for the service-connected 
left knee disability, effective March 31, 2003, and also 
continued a noncompensable evaluation assigned to the 
service-connected right knee disability. The April 2006 
rating action denied a claim for a TDIU. 

During pendency of the claim for increased rating for right 
knee disability, the RO assigned a temporary 100 percent 
evaluation from December 5, 2003 to January 31, 2004 based on 
the need for convalescence following surgery, with the 
resumption of a noncompensable rating as of February 2, 2004. 
Thereafter, by an August 2004 decision, the RO assigned a 
permanent disability evaluation of 10 percent for the right 
knee, effective July 27, 2004. Subsequently, in a March 2005 
rating action,  the RO assigned an earlier effective date of 
March 31, 2003 for this award of a            10 percent 
rating. Notwithstanding the increase in compensation, the 
claim for a still higher schedular rating remains on appeal. 
A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is 
presumed to be seeking the highest possible rating for a 
disability unless he or she expressly indicates otherwise).

Through a January 2007 rating action, the RO again assigned a 
temporary              100 percent evaluation following right 
knee surgery, this time for the period from December 21, 2005 
to April 30, 2006. The disability rating then returned to a        
10 percent evaluation. 

In an October 2008, the Board denied a claim then pending for 
service connection for PTSD. The Board then remanded the 
increased rating and TDIU claims for further development of 
the evidence. These matters have since returned for further 
appellate review. 
The issue of a TDIU is addressed in the REMAND portion of the 
decision below and is again REMANDED to the RO via the 
Appeals Management Center (AMC),              in Washington, 
DC.


FINDINGS OF FACT

1.	Range of motion in both knees has been no worse than 0 
to 90 degrees on initial objective measurement, or 8 to 100 
degrees when considering one instance of impairment of knee 
extension. When considering the impact of pain on use, 
repetitive motion, and other forms of functional loss, there 
is additional limitation, but of no more than flexion limited 
to 65 degrees. 

2.	There is no recurrent subluxation or lateral instability 
attributable to service-connected right or left knee 
impairment. 


CONCLUSIONS OF LAW

1.	The criteria are not met for a higher rating than 10 
percent for a right knee disability. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71; 4.71a, Diagnostic Code 5014 (2009).

2.	The criteria are not met for a higher rating than 10 
percent for a left knee disability. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71; 4.71a, Diagnostic Code 5014 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

Through VCAA notice correspondence dated from April 2003, the 
RO notified the Veteran as to each element of satisfactory 
notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b). The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining additional VA 
medical records, private treatment records and other Federal 
records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002). 

The relevant notice information must have been timely sent. 
The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
VCAA notice preceded issuance of the June 2003 rating 
decision on appeal, and thus met the standard for timely 
notice. 
The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA and 
private outpatient treatment, and arranging for him to 
undergo VA examinations. See 38 C.F.R. §4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition).     The Veteran has not requested a hearing in 
connection with this matter. There is no objective indication 
of any further relevant information or evidence that must be 
associated with the record. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.1 (2009). Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes. 38 C.F.R. § 4.27. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. The degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability. 38 C.F.R. § 
4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

The Veteran's right and left knee disorders each have been 
rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5014, for osteomalacia. For the right knee 
disability in particular, this 10 percent rating applies 
during pendency of the claim, absent only those time periods 
for which a temporary total rating applied for convalescence 
from right knee surgery, from December 5, 2003 to January 31, 
2004, and again from December 21, 2005 to April 30, 2006.

Diagnostic Code 5014 is in turn evaluated under the 
provisions of 38 C.F.R.                  § 4.71a, Diagnostic 
Code 5003, pertaining to degenerative arthritis. 

Under Diagnostic Code 5003, degenerative arthritis will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved. When however, limitation of motion 
at the joint(s) involved is noncompensable, a 10 percent 
rating is warranted for each major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under this diagnostic code. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Where 
there is no limitation of motion but x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned. A 20 percent rating 
is assigned where the above is present but with occasional 
incapacitating exacerbations.

Under further applicable rating criteria, Diagnostic Code 
5260 pertains to limitation of leg flexion, and provides for 
a noncompensable rating when flexion is limited to             
60 degrees. A 10 percent rating requires flexion limited to 
45 degrees; a 20 percent rating requires flexion limited to 
30 degrees; and the highest available 30 percent rating 
requires flexion limited to 15 degrees.

Diagnostic Code 5261 provides that limitation of motion of 
the knee will be assigned a noncompensable rating when 
extension is limited to 5 degrees. A 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent rating 
requires extension limited to 15 degrees; a 30 percent rating 
requires extension limited to 20 degrees; a 40 percent rating 
requires extension limited to 30 degrees; and a maximum 50 
percent rating is assigned when extension is limited to 45 
degrees. 

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.

Diagnostic Code 5257 applies to evaluation of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability. Under this diagnostic code, a 10 percent 
disability rating is warranted for slight disability, a 20 
percent rating is warranted for moderate disability, and a 
maximum 30 percent evaluation is warranted for severe 
disability. 

VA's Office of General Counsel in a precedent opinion 
determined that separate disability ratings may be assigned 
for limitation of knee flexion and of knee extension without 
violation of the rule against pyramiding (at 38 C.F.R. § 
4.14), regardless of whether the limited motions are from the 
same or different causes. VAOPGCPREC 9-04 (September 17, 
2004), 69 Fed. Reg. 59,990 (2004). 

VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively. 
See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997). In order for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 does not 
have to be compensable, but must meet the criteria for a 
zero-percent rating. VAOPGCPREC 9-98 (August 14, 1998), 63 
Fed. Reg. 56,704 (1998).

The Veteran underwent a June 2003 VA Compensation and Pension 
examination for evaluation of the bilateral knees. He 
described having bilateral knee pain at        7 out 10 in 
intensity. He further described swelling, locking, catching, 
and giving way of the both knees. There reportedly were 
flare-ups of pain if standing for more than five minutes. On 
physical examination, right knee range of motion was from    
5 to 115 degrees, with tenderness to palpation over the 
medial joint line, and positive patellofemoral crepitus. The 
right knee was stable to varus and valgus testing at 0, 30, 
and 60 degrees. The anterior collateral ligament (ACL) was 
intact, and Lachman's sign was negative. The posterior 
collateral ligament (PCL) was intact. McMurray's sign was 
positive. Meanwhile, left knee range of motion was from 5 to 
120 degrees. The left knee had positive patellofemoral 
crepitus, positive patellofemoral compression, negative 
medial joint line tenderness, positive lateral joint line 
tenderness, and 1+ effusion present. The knee was stable to 
varus and valgus testing at 0, 30, and 60 degrees. The ACL 
and PCL were intact. An x-ray study revealed degenerative 
joint disease in the left knee joint, and the right side    
x-ray was negative. The diagnosis was left knee degenerative 
joint disease mostly in the patellofemoral joint; and right 
knee with medial meniscal tear, with no evidence of medial 
compartment arthritis. 

Another VA orthopedic examination was completed July 2004, 
though limited to the right knee. There was reported knee 
pain, and some instability, manifested by giving way two to 
three times over the previous year. The Veteran denied any 
episodes of dislocation or recurrent subluxation. Upon 
objective examination,             the right knee had no 
edema or erythema. There was tenderness to palpation along 
the medial and posterior aspects of the knee. No joint 
effusion was evident.      There was a negative Lachman's, 
and negative joint laxity. There was pain to both varus and 
valgus stress. Range of motion consisted of 0 to 90 degrees, 
with pain throughout the entire range of flexion, increased 
at 75 degrees. After repetitive motion testing the Veteran 
was capable of flexion to 80 degrees, with increased pain 
beginning at 65 degrees. No joint fatigability was noted. An 
x-ray of the right knee showed normal bony anatomy. The 
impression was of chondromalacia of the right knee with 
limited range of motion and constant pain as described. 

On examination again in February 2005, of the bilateral 
knees, the Veteran indicated use of knee braces which 
provided some comfort and stability but no significant relief 
from pain. He denied any locking, but described fatigability 
and lack of endurance. Upon physical examination, right knee 
range of motion was 5 to 100 degrees, with pain starting at 
60 degrees of flexion; the examiner clarified that there was 
slight flexion contracture of three to five degrees, leaving 
total flexion at about 95 degrees before pain. Range of 
motion in the left knee was from 0 to 110 degrees, with pain 
starting at 60 degrees of flexion. Repetitive motion caused 
an increase in pain was well as weakness of the quadriceps, 
resulting in less extension bilaterally. There was no 
evidence of instability. There was tenderness along the 
medial joint line bilaterally, right worse than left. X-rays 
showed medical joint space collapse bilaterally, as well as 
some patellofemoral arthrosis on the right,   and overall the 
bony architecture was well maintained. 

On follow-up examination in December 2005, the Veteran 
demonstrated right knee range of motion passively from 0 to 
110 degrees; and active motion from 8 to 100 degrees, with 
pain in both instances beginning at 35 degrees. On the left 
side range of motion was passively from 0 to 105 degrees; and 
actively from 8 to 100 degrees, with pain beginning at 25 
degrees. There were no signs of a flexion contracture.     In 
terms of varus and valgus stability, the knees were quite 
stable. There was tenderness to palpation along the right and 
left medial joint lines. There was no pain with patellar 
catch. There were negative Lachman's, and anterior and 
posterior drawer signs. The assessment was bilateral knee 
degenerative joint disease. 

On re-examination in October 2007, it was noted that the 
Veteran had undergone left knee arthroscopic surgery in 
December 2005. He now reported constant pain, weakness and 
associated stiffness of the left knee. He denied the use of 
any assistive devices besides a knee brace, and any episodes 
of dislocation. Similar symptoms were reported regarding the 
right knee. Physical examination revealed that there was no 
edema, erythema, or warmth of the knee joints. There was no 
tenderness to palpation. There was no hypertrophy of the bony 
prominences of the knees, or palpable crepitus with motion. 
There was no joint laxity or instability; there were negative 
Lachman's and McMurray's tests. Muscle strength was 5/5     
in the quadriceps. Range of motion was from 0 to 136 degrees, 
with pain at the endpoint. Repetitive motion testing did not 
cause increased pain, decreased motion or joint fatigability. 
There was no instability, weakness or incoordination.         
There were no objective signs of pain. Both x-ray and MRI 
studies showed mild degenerative joint disease in the right 
and left knees. 

The Veteran most recently underwent VA examination in August 
2009.                    He described constant knee pain 
worsened by walking or standing. He had not specifically 
appreciated instability, though he had had some episodes of 
the knee giving way without locking. He had no history of 
dislocations. Objectively,               the Veteran 
demonstrated mild genu varus bilaterally. He walked with 
normal heel to toe gait and otherwise had good alignment of 
the lower extremities. There was some crepitus to palpation 
under the patella with movement of both knees.              
The patellae did not appear to abnormally sublux with 
pressure from the medial or lateral side. Range of motion in 
the right knee was from -5 to 140 degrees, with pain in the 
last 30 degrees of flexion, and also diminished to -5 to 120 
degrees with repetition both actively and passively. Left 
knee motion was from -5 to 130 degrees, with pain in the last 
30 degrees of flexion, and diminished to -5 to 120 degrees 
with repetition. Evaluation for stability revealed that the 
medial collateral and lateral collateral ligaments were 
strong, as were the anterior cruciate ligaments. There was 
less than 5-mm motion with anterior or posterior drawer 
testing. On exam of the lateral and medial menisci using 
McMurray's testing the Veteran complained of pain in the 
right and left knees, and some crepitus could be palpated 
although there was no definite catching or locking. This 
suggested some problem with the menisci in each knee. The 
Veteran did appear to have increased discomfort and loss of 
motion with repetitions both active and passive involving 
both knees. There was some mild effusion but no instability. 
There was no redness or heat. The strength of the knee 
extensors and flexors appeared to be normal, with some 
complaints of pain and limitation of motion. X-ray and MRI 
studies were completed which indicated a mild to moderate 
degree of degenerative arthritis in both knees. 

The Board has closely reviewed the evidence at hand, and 
concludes that the current assigned evaluations of 10 percent 
for right and left knee disabilities remain objectively 
warranted. The relevant question for rating purposes turns 
first towards that of the existing means of evaluation under 
Diagnostic Code 5014, for osteomalacia. Under the rating 
schedule, Diagnostic Code 5014 is in turn evaluated on the 
basis of degenerative arthritis, per Diagnostic Code 5003. In 
this case, there is no disputing the fact that the Veteran 
consistently has had x-ray findings of degenerative arthritis 
contemporaneous with noncompensable limitation of motion in 
both knees. Therefore, the rating criteria for a 10 percent 
evaluation for each knee, and no more, is met with respect to 
arthritis affecting the bilateral knees.      See 38 C.F.R. § 
4.71a, Diagnostic Code 5003. A 10 percent rating is the 
highest assignable evaluation for a single joint group 
pursuant to Diagnostic Code 5003.   As such, consideration of 
entitlement to any higher rating must entail different 
diagnostic codes predicated on limitation of motion, knee 
instability, or other ratable symptomatology.

Considering the extent of limitation of motion affecting the 
bilateral knees, this manifestation of service-connected 
disability does not correspond to any higher evaluation. 
Under applicable rating criteria, based on Diagnostic Code 
5260                to require an increased evaluation of 20 
percent the Veteran would need to demonstrate leg flexion 
limited to 30 degrees; or pursuant to Diagnostic Code 5261, 
leg extension limited to 15 degrees. In the alternative, two 
separate 10 percent ratings for both limited flexion and 
extension could be assigned.                             See 
VAOPGCPREC 9-04. Under this set of circumstances, the Veteran 
would have to show leg flexion limited to 45 degrees, and 
extension limited to 10 degrees,           to warrant two 
separate 10 percent ratings. 

The review of VA medical examination history does not show 
that the requirements for a higher rating have been met in 
this instance. The Board will note first the most recent VA 
Compensation and Pension examination findings, as this 
presumably would represent an advanced stage of the 
progression of service-connected disability. On the August 
2009 VA examination, range of motion in both knees was at 
worst passively -5 to 120 degrees, with pain beginning at 90 
degrees of flexion. The preceding measurement takes into 
account the impact of pain as a form of functional loss 
during normal use. See DeLuca, supra; 38 C.F.R. §§ 4.45, 
4.59.  This does not attain or even approximate the criteria 
for increased rating, applying Diagnostic Codes 5260 and 
5261. The Veteran had retained joint mobility in both planes 
of flexion and extension well above even that which would 
qualify for a           0 percent rating. The preceding is 
also consistent with the next most recent examination dated 
from October 2007. On that occasion, range of motion was from 
0 to 136 degrees bilaterally, with pain only at the endpoint, 
and no worsening upon repetitive testing. Here again, 
limitation of motion was either not present, or at     the 
most of the noncompensable level. 

The Board is well aware that some earlier VA examinations 
showed what appeared to be a greater level of impairment of 
mobility, but upon comprehensive review these findings also 
do not substantiate assignment of a greater disability 
rating.   The initial June 2003 examination indicated range 
of motion of 5 to 115 degrees    in the right knee, and 5 to 
120 degrees on the left side. A more comprehensive study on 
examination in July 2004 evidenced right knee range of motion 
of 0 to 90 degrees, with flexion at worst to 65 degrees 
factoring in pain and repetitive use.   See again, DeLuca, 
supra. While range of motion was clearly diminished, this 
still did not approximate the standards for an increased 
evaluation under the governing criteria, as again, assignment 
of even a 10 percent rating contemplates flexion limited to 
45 degrees. See Diagnostic Code 5260. Meanwhile, there is the 
ensuing February 2005 examination which indicated similar 
results, this time for both knees. The one exception overall 
comes from the December 2005 VA examination. Here, measured 
range of motion was not unusual, at 8 to 100 degrees actively 
bilaterally  -- however, pain had an onset at 35 and 25 
degrees in the right and left knees, respectively. Applying 
the provisions for evaluating joint functional loss 
literally, the onset point of pain would delineate the 
precise range of motion. Still, this examination represented 
one study out of six total VA examinations. The Board is 
required to place the December 2005 examination study in 
context of the record in its entirety. See 38 C.F.R. § 4.2 
("It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present."). See also, 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994). The vast 
majority of VA goniometric examinations of joint mobility 
have supported the finding that there is greater joint 
mobility, particularly the most recent two examinations. The 
Board is further aware of the inherent subjectively of 
estimating when an individual initially develops pain on 
joint movement, and regards the more attenuated and 
consistent findings of approximately 60 degrees as the onset 
of pain to be the most probative of record. Thus, the 
appropriate measurement of bilateral knee joint mobility is 
being determined by comprehensive review of the evidence, and 
not one isolated instance. Accordingly, a 10 percent rating 
for each knee disability is considered correct based on the 
extent of limitation of motion.

Also potentially applicable is the rating criteria based on 
other impairment of the knee, including recurrent subluxation 
and joint instability. See 38 C.F.R. § 4.71a, Diagnostic Code 
5257. The Board notes that the Veteran on at least two early 
occasions had knee extension at or near levels contemplating 
a 0 percent rating,   and so there is the possibility of 
assignment of a separate rating for knee instability in 
addition to that already awarded for degenerative arthritis 
under Diagnostic Code 5003. See VAOPGCPREC 9-98. This having 
been determined, however,                   the Veteran has 
not demonstrated objective signs of instability in either 
knee. Notwithstanding his intermittent complaints of joint 
giving way at times, the objective tests of knee instability, 
including as to varus and valgus stress, have been 
consistently negative. The ACL and PCL ligaments have been 
found to be intact. Several VA examiners have noted the 
absence of any knee joint laxity, or instability, including 
most recently upon the August 2009 examination. In the 
absence of significant ratable symptomatology, there is no 
basis for any higher award of compensation based upon 
application of Diagnostic Code 5257. 

The Board has further considered any other possible relevant 
diagnostic codes for rating purposes, and finds these 
provisions do not apply. While there is mention on one 
examination of damage to the menisci, there is no objective 
evidence otherwise of damage to the semilunar cartilage, 
rated under either Diagnostic Code 5258 or 5259. There is 
also no indication of damage to the tibula or fibula, 
evaluated pursuant to Diagnostic Code 5262. 

In summary, a 10 percent rating remains applicable for both 
right and left knee disabilities under provisions of the VA 
rating schedule.

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected disabilities under evaluation has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. Although he is 
not currently working, there is no showing that this is due 
to knee problems alone, or that the Veteran would be 
incapable of employment in a sedentary workplace environment.            
A more detailed discussion of employability in light of all 
service-connected disabilities will be forthcoming in 
addressing the separate claim for a TDIU.
The Veteran's service-connected knee disorders also have not 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors,     the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claims for 
increased ratings for right and left knee disabilities. This 
determination takes into full account the potential 
availability of any "staged rating" based upon incremental 
increases in severity of service-connected disability during 
the pendency of the claims under review.             The 
preponderance of the evidence is against the claims, and 
under these circumstances the benefit-of-the-doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

A higher rating than 10 percent for a right knee disability 
is denied.

A higher rating than 10 percent for a left knee disability is 
denied.


REMAND

Additional development is required of the Veteran's claim for 
entitlement to                a TDIU. 

Total disability ratings are authorized for any disability or 
combination of disabilities provided the schedular rating is 
less than total, where the disabled person is unable to 
secure and maintain substantially gainful employment because 
of the severity of his service-connected disabilities. If 
there is only one such disability, it must be ratable at 60 
percent or more. Provided instead, there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional service-
connected disability to bring the combined rating to at least 
70 percent. 38 C.F.R. §§ 4.15, 4.16 (2009).  

If the claimant does not meet the minimum percentage rating 
requirements of               § 4.16(a) for consideration of 
a TDIU, he or she may still be entitled to the benefit sought 
where the circumstances of the case present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards to warrant a TDIU on an extra-schedular basis. 38 
C.F.R. §§ 3.321(b)(1), 4.16(b) (2009). 

At present the Veteran is in receipt of disability 
compensation in the amount of     10 percent for a right knee 
disability; 10 percent for left knee disability; 20 percent 
for degenerative disc disease, lumbar spine, associated with 
right knee disability;  10 percent for plantar fasciitis, 
associated with right knee disability; and 10 percent for 
plantar fasciitis. This amounts to a combined rating of 40 
percent for total disability associated with a right knee 
disability (arising out of a common etiology), with 
additional impairment to bring the total combined rating to 
just 60 percent. Hence, the schedular guidelines for a TDIU 
are not met. However, the Veteran may still seek entitlement 
to this benefit on an extraschedular basis. See 38 C.F.R.                 
§ 4.16(b).

To date, there is one medical opinion on file which addresses 
the issue of employability in view of service-connected 
disability. The December 2005 VA examiner stated the 
impression that the Veteran's bilateral knee degenerative 
joint disease appeared to be affecting his employment to that 
effect that he could not work anymore. This opinion was 
offered in connection with the information received that the 
Veteran had recently ended his employment with a law 
enforcement agency.

While the opinion is salient to the issue at hand, the 
determinative issue in a TDIU claim is whether the Veteran is 
unable to maintain any gainful employment due to his service-
connected disabilities. A VA medical examination and opinion 
should be obtained to address this subject. See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009) (VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim).  

In the course of this examination, the evaluating physician 
should address not only the medical evidence, but also take 
into account the relevant employment history.  In this 
regard, the Veteran's VA Vocational Rehabilitation file 
confirms that in October 2007 he successfully completed the 
requirements of Truck Driver training and was issued a 
Commercial Driver's License. After the Veteran then found 
employment as a truck driver, he was deemed vocationally 
rehabilitated in      March 2008 and his file was closed out. 
However, the Veteran since contends that he was soon released 
from this temporary employment because his physical 
disabilities precluded carrying out occupational duties as a 
commercial truck driver. The Vocational Rehabilitation file 
as well as the Veteran's own assertions should receive due 
consideration. 


Accordingly, this claim is REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran 
for a VA general medical examination. The 
claims folder must be made available for 
the examiner to review. The examiner is 
then requested to provide an opinion as to 
whether          the Veteran is incapable 
of securing and maintaining substantially 
gainful employment due to the severity of 
one or more of his service-connected 
disabilities.                In providing 
the requested determination, the examiner 
must consider the degree of interference 
with ordinary activities, including 
capacity for employment, caused solely by 
the Veteran's service-connected 
disabilities,          as distinguished 
from any nonservice-connected physical or 
mental condition. The requested opinion 
must also take into consideration the 
relevant employment history, or lack 
thereof, including the fact that the 
Veteran through VA Vocational 
Rehabilitation earned in October 2007 a 
Commercial Driver's License, but then 
states that he still could not secure 
permanent employment because of the 
physical limitations of service-connected 
disabilities.  

If an opinion cannot be rendered without 
resorting to pure speculation, please 
explain why this is not possible. 

2.	The RO/AMC should then review the 
claims file. If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before 
readjudication. Stegall v. West, 11 Vet. 
App. 268 (1998).

3.	Thereafter, the RO/AMC should 
readjudicate the claim of entitlement to a 
TDIU, based upon all additional evidence 
received. If the benefit sought on appeal 
is not granted, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before  the file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


 Department of Veterans Affairs


